Citation Nr: 0318060	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-03 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to higher staged ratings for status post 
spontaneous pneumothorax, rated as 0 percent disabling from 
January 21, 1997, and 10 percent disabling from October 5, 
1998.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to January 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO granted 
service connection for status post spontaneous pneumothorax, 
and assigned a 0 percent (noncompensable) disability rating.  
In April 1999, the RO increased the rating for that disorder 
to 10 percent, effective October 5, 1998.  The veteran has 
not indicated that he is satisfied with this rating.  
Therefore, the claim is still before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran failed to report for a 2002 VA examination 
scheduled in conjunction with his appeal from the rating 
assigned following his original claim for disability 
compensation for status post spontaneous pneumothorax.

2.  In pulmonary function testing (PFT) in November 1997, 
FEV-1 was more than 80 percent of predicted, and FEV-1/FVC 
was more than 80 percent.

3.  In pulmonary function testing (PFT) in October 1998, FEV-
1 was more than 70 percent of predicted, and FEV-1/FVC was 
more than 70 percent.


CONCLUSIONS OF LAW

1.  The veteran's appeal of the staged ratings assigned for 
his service-connected respiratory disability will be 
considered based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2002).

2.  For the period from separation from service in January 
1997 until PFT in October 1998, the criteria for a 
compensable rating for status post pneumothorax are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6843 (2002).

3.  The most recent PFT, in October 5, 1998, showed results 
meeting the criteria for a 10 percent rating, but no higher, 
for status post pneumothorax.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6843.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains service medical 
records and VA medical records, including the reports of VA 
medical examinations.  In July 2000, the Board remanded the 
issue of the rating for status post spontaneous pneumothorax 
for additional development, to include a VA medical 
examination to determine the manifestations of the 
respiratory disorder.  The veteran was scheduled for an 
examination in October 2002, but he did not report for the 
examination.

As the veteran has continued his appeal from the rating 
originally assigned for his respiratory disability, his 
appeal is from the outcome of his original compensation 
claim.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (2002).  The veteran's claim for a 
higher rating for his respiratory disability will be rated 
based on the evidence of record.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in June 1997, August 1998, and April 1999, a January 
1998 statement of the case (SOC), supplemental statements of 
the case (SSOCs) dated in August 1998, April 1999, November 
2002, and April 2003, and the Board's July 2000 remand.  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In letters dated in 2000 and 
2003, the RO informed the veteran and his representative of 
the type of evidence needed to support his claim, and 
indicated what the veteran should do toward obtaining such 
evidence, and what VA would do.

II.  Higher Rating for Status Post Pneumothorax

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The veteran appealed the initial 0 percent disability rating 
that the RO assigned effective from January 1997, and 
continued his appeal after the RO established staged ratings, 
with an increase to a 10 percent rating effective from 
October 1998.  The Board will consider the evidence for all 
periods since the January 1997 effective date of the grant of 
service connection, and will consider whether higher ratings 
are warranted for any period.

The veteran's service-connected respiratory disability status 
post pneumothorax has been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6843.  Under that code, a traumatic chest 
wall defect, pneumothorax, or hernia is rated under the 
general rating formula for restrictive lung disease, based on 
pulmonary function test results including Forced Expiratory 
Volume in one second (FEV-1), the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC), or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath method (DLCO (SB)).  38 C.F.R. § 4.97, 
Diagnostic Code 6843.

The veteran last underwent pulmonary function testing (PFT) 
in October 1998, at which time his FVC, FEV-1, and FEV-1/FVC 
were measured.  His DLCO (SB) was not reported at that time.  
The Board attempted, through its July 2000 remand, to have 
new testing performed, to obtain a current DLCO (SB) finding 
as well as more recent results for the other measures.  As 
the veteran did not report for the examination that the RO 
scheduled, his disability must be rated based on the evidence 
that is available.

The veteran underwent PFT in November 1997 and October 1998.  
There is no record that he underwent such testing during 
service or at any time prior to November 1997.  In the 
November 1997 testing, FVC was 87 percent of predicted, FEV-1 
was 86 percent of predicted, and FEV-1/FVC was 103 percent.  
In the October 1998 testing, FVC was 4.46, 78 percent of 
predicted, FEV-1 was 3.45, 74 percent of predicted, and FEV-
1/FVC was 77 percent.

Under Diagnostic Code 6843, the lung disease may be rated at 
10 percent if FEV-1 is 71 to 80 percent of predicted or FEV-
1/FVC is 71 to 80 percent.  The next higher rating, 30 
percent, is not warranted unless FEV-1 is 56 to 70 percent of 
predicted or FEV-1/FVC is 56 to 70 percent.

The November 1997 PFT results did not meet the criteria for a 
compensable rating.  The October 1998 PFT results met the 
criteria for a 10 percent rating, but no higher.  The test 
results are consistent with the currently assigned staged 
ratings of 0 percent from January 21, 1997, and 10 percent 
from October 5, 1998.  Higher ratings are not warranted under 
the rating schedule.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The RO has noted the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board has reviewed the record with these mandates in 
mind.  The veteran was hospitalized in December 1997 when he 
had a second spontaneous pneumothorax.  He has not had any 
other hospitalizations since service for his respiratory 
disability.  The respiratory disability has not been shown to 
markedly interfere with his employment.  The Board finds that 
there are no exceptional factors that render application of 
the regular schedular criteria impractical.  There is, 
therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


	(CONTINUED ON NEXT PAGE)


ORDER

Ratings in excess of 0 percent from January 21, 1997, and 10 
percent from October 5, 1998 for status post spontaneous 
pneumothorax are denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

